                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SHANE DUNNE,                                    Case No. 18-cv-05484-DMR
                                   8                    Plaintiff,
                                                                                            ORDER ON DEFENDANT'S MOTION
                                   9             v.                                         TO DISMISS
                                  10        UNITED STATES OF AMERICA,                       Re: Dkt. No. 19
                                  11                    Defendant.

                                  12           Pro se Plaintiff Shane Dunne filed a complaint against his former employer, the United
Northern District of California
 United States District Court




                                  13   States Department of Education (“the Department”) alleging a single claim under the Federal Tort

                                  14   Claims Act, 28 U.S.C. §§ 2671–2680 (“FTCA”), based upon alleged violations of the Freedom of

                                  15   Information Act, 5 U.S.C. § 552 (“FOIA”). The government now moves to dismiss the claim for

                                  16   lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). [Docket

                                  17   No. 19 (Mot.).] The court held a hearing on February 28, 2018. For the following reasons, the

                                  18   motion is granted with leave to amend the complaint.

                                  19   I.      BACKGROUND

                                  20           Mr. Dunne worked in positions within the Department from November 1988 until April

                                  21   2013. Compl. ¶ 6. During his employment, Mr. Dunne served as the president of the labor

                                  22   organization for the Department’s San Francisco region, Local 3899 (“the Union”). Id. After the

                                  23   Department removed Mr. Dunne from his position in the federal service, he contested the removal

                                  24   action through the grievance procedure in the collective bargaining agreement between the

                                  25   Department and the Union’s parent organization, AFGE Council 252. Id. at ¶ 6-7. After the

                                  26   Department denied Mr. Dunne’s grievance, the Union invoked binding arbitration to appeal the

                                  27   denial. Id. at ¶ 7. Mr. Dunne alleges that the Department initiated his removal not based on his

                                  28   performance, but rather due to his “protected representational activities as an officer of the Union,
                                   1   an incident of whistleblowing activity and other prohibited personnel practices.” Compl. ¶ 7. He

                                   2   also alleges that the Department delayed scheduling his arbitration hearing for almost a year until

                                   3   March 5, 2014 and “frustrated the discovery process” by claiming that work done on Mr. Dunne’s

                                   4   hard drive was unavailable. Id. at ¶ 8-9.

                                   5          At the center of this case is what Mr. Dunne claims is a “critical item of evidence to

                                   6   support the Plaintiff’s claim of unjust treatment in the evaluation of his performance.” Id. at ¶ 10.

                                   7   According to Mr. Dunne, this “item was a report from the Agency’s Postsecondary Education

                                   8   Participants System, listing the status of all outstanding ‘program reviews’ (open cases)” and

                                   9   including “program review from all of the Agency’s regional offices [including] dozens of

                                  10   employees who shared the same position classification and duty responsibilities as the Plaintiff.”

                                  11   Id. Mr. Dunne believes that “[t]he data in the report placed substantial doubt in the Agency’s

                                  12   claim that its removal action was predicated on a legitimate standard of work performance, as it
Northern District of California
 United States District Court




                                  13   demonstrated how similar timeliness factors” existed among the cases assigned to his peers, yet no

                                  14   similar adverse personnel action was taken against them. Id.

                                  15          Mr. Dunne alleges that the Union obtained the report in question without authorization

                                  16   through a union member with appropriate security privileges. Id. at ¶ 11. This member was

                                  17   promised that the report’s origin would remain confidential. When the Union attempted to

                                  18   introduce the report at the hearing, they accompanied it with testimony from the president of

                                  19   AFGE Council 252. Id. On cross-examination, counsel for the Department asked the president

                                  20   about how she obtained the report and the president claimed that she found the report by a copy

                                  21   machine in order to protect the confidentiality of the member who obtained it. The Department

                                  22   objected to admission of the report and the objection was sustained. Id.

                                  23          After the report was excluded by the arbitrator, Mr. Dunne sought to obtain the report

                                  24   himself to enter into evidence through authorized means. Id. at ¶ 12. On March 26, 2014, he

                                  25   submitted a FOIA request for the report to the Department. Id. On March 31, 2014, the

                                  26   Department responded to the FOIA request with a statement that the agency could neither confirm

                                  27   nor deny the existence of the requested information (i.e. a “Glomar statement”). Id. at ¶ 13. On

                                  28   April 20, 2014, Mr. Dunne appealed the denial of his FOIA request. Id. at ¶ 14. The arbitration
                                                                                         2
                                   1   hearing on Mr. Dunne’s removal concluded on April 24, 2014, without Mr. Dunne having

                                   2   obtained the report through his FOIA request. Id. at ¶ 15. On May 21, 2015, the Department

                                   3   denied Mr. Dunne’s FOIA appeal which, according to Mr. Dunne, was “long after the requested

                                   4   information could have been used by the Plaintiff to rebut the Agency’s removal action.” Id. at ¶

                                   5   17. The arbitrator later denied Mr. Dunne’s appeal of his removal on September 26, 2014. Id. at ¶

                                   6   15.

                                   7          Mr. Dunne alleges that the Department “failed to notify the Plaintiff of its decision on the

                                   8   appeal within the 20 day period prescribed” in FOIA, 5 U.S.C. § 552(a)(6)(A)(ii). Id. Mr. Dunne

                                   9   also alleges that in the Department’s denial of his FOIA appeal the agency “conceded its error in

                                  10   issuing a Glomar statement as a basis to deny the request” and instead asserted a different

                                  11   exception in the FOIA statute by classifying “the information as likely to jeopardize an ongoing

                                  12   law enforcement investigation.” Compl. ¶ 18 (citing 5 U.S.C. § 552(b)(7)). Mr. Dunne contends
Northern District of California
 United States District Court




                                  13   that this second exception “was grossly incongruent with the type of information sought in the

                                  14   request” and that the Department “stated that the official responsible for making the decision was

                                  15   the FOIA officer – a circumstance that if true, contravenes [the Department’s] policies and

                                  16   procedures for handling FOIA requests.” Id.

                                  17          Based upon these alleged violations of FOIA, Mr. Dunne submitted an FTCA claim to the

                                  18   Department on May 21, 2017. Id. at ¶ 19. The Department denied his FTCA claim on June 20,

                                  19   2017 based on the statute of limitations1 and “discretionary function” exception to the FTCA. Id.

                                  20   Mr. Dunne filed a request for reconsideration of his claim to the Department on December 19,

                                  21   2017, and it reaffirmed its denial in a letter dated March 6, 2018. Id. at ¶ 20. On September 6,

                                  22   2018, Mr. Dunne filed the instant complaint alleging that “defendant violated the law governing

                                  23   disclosures under the Freedom of Information Act.” Id. at ¶ 21.

                                  24          Mr. Dunne asserts that the Department “willfully violated the law with the intent of

                                  25

                                  26
                                       1
                                        The statute of limitations for FTCA claims is “within two years after such claim accrues or
                                       unless action is begun within six months after the date of mailing, by certified or registered mail,
                                  27   of notice of final denial of the claim by the agency to which it was presented.” 28 U.S.C. § 2401.
                                       Dunne alleges that he filed his claim exactly two years after his FOIA appeal was denied. Compl.
                                  28   ¶¶ 17, 19.

                                                                                        3
                                   1   injuring the Plaintiff’s case in an appeal on the Agency’s unlawful adverse action” which “unjustly

                                   2   terminated the Plaintiff’s 24-year career with [the Department] as a Senior Institutional Review

                                   3   Specialist with a reputation for subject matter expertise and leadership in regulating the federal

                                   4   student aid programs.” Id. at ¶ 22. He further alleges that these actions by the Department caused

                                   5   the loss of his “privileges of employment in a solid institution at a handsome salary close to

                                   6   $120,000.00 and other good benefits,” which has “caused substantial harm to [his] physical and

                                   7   mental health.” Id. Mr. Dunne seeks $300,000.00 in “economic relief for the injuries Defendant

                                   8   has caused through its acts and omissions.” Id. He does not request any other form of relief. The

                                   9   government now moves to dismiss.

                                  10   II.    LEGAL STANDARDS
                                  11          The government moves to dismiss the complaint pursuant to Federal Rule of Civil

                                  12   Procedure 12(b)(1). A motion to dismiss filed pursuant to Rule 12(b)(1) is a challenge to the
Northern District of California
 United States District Court




                                  13   court’s subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). A court will dismiss a party’s

                                  14   claim for lack of subject matter jurisdiction “only when the claim is so insubstantial, implausible,

                                  15   foreclosed by prior decisions of th[e Supreme] Court, or otherwise completely devoid of merit as

                                  16   not to involve a federal controversy.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89

                                  17   (1998) (citation and quotation marks omitted); see Fed. R. Civ. P. 12(b)(1). The challenging party

                                  18   may make a facial or factual attack challenging subject matter jurisdiction. White v. Lee, 227 F.3d

                                  19   1214, 1242 (9th Cir. 2000). A facial challenge asserts that “the allegations contained in a

                                  20   complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone v.

                                  21   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In contrast, a factual attack disputes “the truth of the

                                  22   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id. at 1039. A

                                  23   factual challenge permits the court to look beyond the complaint, without “presum[ing] the

                                  24   truthfulness of the plaintiff’s allegations.” White, 227 F.3d at 1242 (citation omitted). Even the

                                  25   presence of disputed material facts “will not preclude the trial court from evaluating for itself the

                                  26   merits of jurisdictional claims.” Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987)

                                  27   (citations omitted).

                                  28          Pro se pleadings must be liberally construed and “held to less stringent standards than
                                                                                          4
                                   1   formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94. The Ninth Circuit has held that

                                   2   “where the petitioner is pro se,” courts have an obligation, “to construe the pleadings liberally and

                                   3   to afford the petitioner the benefit of any doubt.” Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th

                                   4   Cir. 1985) (en banc).

                                   5   III.   DISCUSSION
                                   6          The government moves pursuant to Rule 12(b)(1) to dismiss Mr. Dunne’s claim for money

                                   7   damages under the FTCA based upon the department’s alleged violations of FOIA. Mot. 2-4. The

                                   8   government argues that the court lacks subject matter jurisdiction over Mr. Dunne’s claim because

                                   9   the FTCA does not waive the government’s sovereign immunity for violations of FOIA. Id. at 2-

                                  10   3. It also argues that there is no subject matter jurisdiction over Mr. Dunne’s claim because there

                                  11   are no money damages available under FOIA. Id. at 3-4.

                                  12           “Absent a waiver, sovereign immunity shields the Federal Government and its agencies
Northern District of California
 United States District Court




                                  13   from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994) (citations omitted). “Sovereign

                                  14   immunity is jurisdictional in nature. Indeed, the ‘terms of [the United States’] consent to be sued

                                  15   in any court define that court’s jurisdiction to entertain the suit.’” Id. (quoting United States v.

                                  16   Sherwood, 312 U.S. 584, 586 (1941)). The FTCA provides a limited waiver of the government’s

                                  17   sovereign immunity for certain torts committed by its employees:
                                                    [T]he district courts . . . shall have exclusive jurisdiction of civil
                                  18                actions on claims against the United States, for money damages, . . .
                                                    for injury or loss of property, or personal injury or death caused by
                                  19                the negligent or wrongful act or omission of any employee of the
                                                    Government while acting within the scope of his office or
                                  20                employment, under circumstances where the United States, if a
                                                    private person, would be liable to the claimant in accordance with the
                                  21                law of the place where the act or omission occurred.
                                  22   28 U.S.C. § 1346(b)(1); see also 28 U.S.C. § 2674 (“The United States shall be liable . . . in the

                                  23   same manner and to the same extent as a private individual under like circumstances . . .”). The

                                  24   Supreme Court has interpreted “law of the place” to mean “law of the State,” which is “the source

                                  25   of substantive liability under the FTCA.” Meyer, 510 U.S. at 478. Therefore, plaintiffs may only

                                  26   sue the government for money damages under the FTCA if they can demonstrate that the laws of

                                  27   the state where the alleged injury occurred would recognize a cause of action in tort against a

                                  28   private individual for similar conduct. Bolt v. United States, 509 F.3d 1028, 1031 (9th Cir. 2007).
                                                                                          5
                                   1   Violations of rights derived from the Constitution or federal statutes do not provide a basis for

                                   2   recovery under the FTCA. Delta Sav. Bank v. United States, 265 F.3d 1017, 1024 (9th Cir. 2001)

                                   3   (“liability under § 1986 arises from federal law, not state law and therefore cannot sustain a cause

                                   4   of action under the FTCA.”); Meyer, 510 U.S. at 478 (“the United States simply has not rendered

                                   5   itself liable under [the FTCA] for constitutional tort claims.”).

                                   6           Mr. Dunne appears to allege that employees of the Department harmed the appeal of his

                                   7   removal by preventing him from accessing a crucial report in violation of FOIA. He now seeks

                                   8   money damages for this alleged harm. However, Mr. Dunne cannot assert a claim under the

                                   9   FTCA for violations of FOIA, because any liability under the FTCA must arise from state and not

                                  10   federal law. See Jachetta v. United States, 653 F.3d 898, 904 (9th Cir. 2011) (no waiver of

                                  11   sovereign immunity for claims where liability arises under federal rather than state law). FOIA is

                                  12   a federal statute with a federal right of action, so any liability would necessarily arise from federal
Northern District of California
 United States District Court




                                  13   law and not any state law. The FTCA cannot be used to obtain relief based upon violations of

                                  14   FOIA, so the government’s sovereign immunity has not been waived in this circumstance. See id.

                                  15   (citing Johnson v. Sawyer, 47 F.3d 716, 727 (5th Cir. 1995) (en banc) (“[T]he FTCA was not

                                  16   intended to redress breaches of federal statutory duties.”)). The court lacks subject matter

                                  17   jurisdiction over Mr. Dunne’s claim.

                                  18           Moreover, FOIA does not authorize claims for monetary relief. Under FOIA, “the district

                                  19   court of the United States in the district in which the complainant resides . . . has jurisdiction to

                                  20   enjoin the agency from withholding agency records and to order the production of any agency

                                  21   records improperly withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B). Although the FOIA

                                  22   statute explicitly creates a federal private right of action to sue for injunctive relief against a

                                  23   federal agency, the statute does not provide for a right to pursue monetary damages. See 5 U.S.C.

                                  24   § 552. The Ninth Circuit has recognized that monetary damages are not available under FOIA.

                                  25   O’Toole v. I.R.S., 52 F. App’x 961, 962 (9th Cir. 2002) (“[Plaintiff] failed to state a valid FOIA

                                  26   claim because he requested only monetary damages in this action, and the statute does not

                                  27   authorize such relief.”); see also Gasparutti v. United States, 22 F. Supp. 2d 1114, 1116–17 (C.D.

                                  28   Cal. 1998) (“There is no provision under FOIA which provides for an award of money damages
                                                                                           6
                                   1   for alleged wrongs by federal agencies.”).

                                   2           Although the government did not explicitly move to dismiss the complaint for failure to

                                   3   state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6), Mr. Dunne has in fact failed to

                                   4   state a FOIA claim because the only remedy he seeks is monetary relief. Mr. Dunne may not

                                   5   assert a claim for monetary damages for violations of FOIA because the statute authorizes only

                                   6   injunctive relief.

                                   7           In summary, the allegations in the complaint are insufficient to invoke federal jurisdiction

                                   8   or to state a claim.2 Mr. Dunne’s sole claim for monetary damages due to violation of the FOIA is

                                   9   dismissed.

                                  10           At the hearing, Mr. Dunne informed the court that he does not wish to amend the

                                  11   complaint to seek relief under FOIA to obtain the report at issue in this lawsuit. Instead, he

                                  12   requested leave to amend the complaint to plead a claim for misconduct under a different,
Northern District of California
 United States District Court




                                  13   unspecified provision of the FOIA statute. The court expresses no opinion about the viability of

                                  14   the claim proposed by Mr. Dunne. However, because it is not “absolutely clear that the

                                  15   deficiencies of the complaint could not be cured by amendment,” Akhtar v. Mesa, 698 F.3d 1202,

                                  16   1212 (9th Cir. 2012), Mr. Dunne is granted leave to amend his complaint.

                                  17   //

                                  18   //

                                  19   //

                                  20   //

                                  21   //

                                  22   //

                                  23

                                  24

                                  25   2
                                         The government also briefly states that Mr. Dunne’s claim is barred by the “discretionary
                                  26   function” exemption to the FTCA, 28 U.S.C. § 2680(a). See Mot. 3 (citing Crumpton v. Stone, 59
                                       F.3d 1400, 1406 (D.C. Cir. 1995)). The government does not explain this argument in any detail.
                                  27   The court need not reach the merits of this argument, as it concludes that sovereign immunity bars
                                       Mr. Dunne’s claim for money damages, and the complaint fails to state a claim under FOIA.
                                  28
                                                                                         7
                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, Mr. Dunne’s complaint is dismissed. Any amended complaint
                                   2
                                       must be filed by April 4, 2019.
                                   3
                                              The court refers Mr. Dunne to the Court’s Legal Help Centers for unrepresented parties. In
                                   4
                                       San Francisco, the Legal Help Center is located on the 15th Floor, Room 2796, of the United
                                   5
                                       States Courthouse, 450 Golden Gate Avenue, San Francisco. In Oakland, the Legal Help Center is
                                   6
                                       located on the 4th Floor, Room 470S, of the United States Courthouse, 1301 Clay Street, Oakland.
                                   7
                                                                                                            ISTRIC
                                   8                                                                   TES D      TC
                                              IT IS SO ORDERED.                                      TA




                                                                                                                           O
                                                                                                S
                                   9




                                                                                                                            U
                                                                                               ED




                                                                                                                             RT
                                       Dated: March 5, 2019
                                                                                                                  D
                                                                                                            RDERE



                                                                                           UNIT
                                  10
                                                                                                    S S O O
                                                                                               IT I
                                                                                      ______________________________________




                                                                                                                                   R NIA
                                  11                                                                 Donna M. Ryu
                                                                                             United States Magistrate Judge
                                                                                                                         u
                                  12                                                       NO                onna     M. Ry
Northern District of California




                                                                                                     Judge D




                                                                                                                                   FO
 United States District Court




                                                                                            RT
                                  13




                                                                                                                               LI
                                                                                                    ER
                                                                                               H




                                                                                                                           A
                                  14                                                                     N                     C
                                                                                                                           F
                                                                                                             D IS T IC T O
                                  15                                                                               R

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      8
